830 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Bruce WALSH, Defendant-Appellant.
No. 87-1191
United States Court of Appeals, Sixth Circuit.
September 30, 1987.

ORDER
Before MERRITT, KRUPANSKY, and DAVID A. NELSON, Circuit Judges.


1
This cause having come before the court upon the briefs of the parties, the record of district court proceedings, and the oral argument of counsel; and


2
The court having found that there remains no case or controversy to sustain appellate jurisdiction; it is


3
ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.